 SOUTHEASTERN MICHIGAN GAS COMPANY189protection, and to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.WE WILL bargain collectively, upon request, with LOCAL 602, UNITED BRICKAND CLAY WORKERS OF AMERICA, AFL, as the exclusive representative of allour employees in the following bargaining unit, and if an understanding isreached we will embody Such understanding in a signed contract.Thebargaining unit is :All production and maintenance employees at the Perla, Arkansas,plant, including miners, but excluding clerical and office employees,watchmen, guards, and supervisory employees as defined in the Act.WE WILL offer, upon application, to all employees who went on strike onMay 8, 1950, full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights and privileges,and make them whole for any loss of pay they may suffer as a result ofour refusal to reinstate them after such application.ACME BRICK COMPANY,Employer.By ---------------------------(Representative) (Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.SOUTHEASTERN MICHIGANGAS COMPANYandLOCAL UNION No. 339,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN & HELPERSOF AMERICA, AFL, PETITIONER.Case No.7-RC-1967.January 13, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Iris H. Meyer, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'As to those rulings, we noteparticularly that the Petitioner objects to the hearing officer's grantof intervention to Utility Workers Union of America, CIO, allegingthat the Intervenor has made no showing of interest.The Inter-venor holds a certification of representatives issued to it on October26, 1951 (a year and a day prior to the filing of the petition herein).We find, therefore, in accord with the hearing officer, that it has suffi-cient interest in the proceeding to allow its intervention.%We discount,as without merit, the objectionof UtilityWorkers Unionof America,CIO (hereinafter called Intervenor), to the hearing officer's rejection of the Intervenor'soffer ofevidence ofunfair labor practices alleged to have beencommitted by theEmployer.Worden-Allen Company,et al.,99 NLRB 4101.102 NLRB No. 18. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act 22.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit consisting of all the Employer's op-erating,maintenance, installation, and repair employees, excludingoffice and clerical employees, meter readers, plant guards, and super-visors as defined in the Act.The Employer agrees that such a unitisappropriate.The parties are in disagreement, however, as towhether certain part-time and temporary-seasonal employees shouldbe included in the unit.The record discloses that the part-time employees do the same typeof work as the permanent employees and regularly work more than32 hours per week.Therefore, we include in the unit, and find eligibleto vote, all regular part-time employees .3The seasonal employees work during 4 to 6 of the warm-weathermonths of each year. In hiring these employees, the Employer givenpriority to those who worked during the previous season and a sub-stantial number of such employees return to work each year.Ac-cordingly, we shall include them in the unit.'We find that all operating, maintenance, installation, and repairemployees, including regular part-time employees and temporary-seasonal employees, at the Employer's Marysville, Michigan, plantand at all other facilities of the Employer in the State of Michigan,but excluding office and clerical employees, meter readers, plantguards, and supervisors as defined in the Act, constitute a unit appro-priate for the purpose of collective bargaining within the meaningof Section 9 (b) of the Act.5.Although we often order that an election, in which seasonal em-ployees participate, be held at a time such employees are actuallyworking, in this case we shall direct an immediate election because the2The Employer contends that it is not engaged in commerce within the meaning of theAct.InSoutheasternMtch4ganGasCompany,7-RC-14'19,September 18, 1951 (notreported in printed volumes of Board Decisions), the Board found the Employer was-engaged in commerce.The Employer admits, and the record otherwise discloses,that itsoperationshavenot changed since that time. (therefore upon the basis of the commercefindings in the said prior Decision and the record facts In the instant case, we reject theEmployer's contention.Cutter Laboratories,98 NLRB 414.4 San Joaquin Compress and Warehouse Company,95 NLRB 279. WILSON & CO., INC.191seasonal employees comprise only 10 to 15 percent of the unit and thepermanent employees are unquestionably a representative group ofthe employees in the unit. In view of their reasonable expectation ofreemployment, we shall permit those seasonal employees who wereemployed at the end of the last working season to participate in theelection herein.5[Text of Direction of Election omitted from publication in thisvolume.]`Ibid.WILSON & CO., INC.andLOCAL No. 3, UNITED PACKINGHOUSE WORK-ERS OF AMERICA, C. I. 0., PETITIONER.Case No. 18-RC-1670.January 13, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Max Rotenberg, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of the Employer's time-and-cost clerks,stock clerks, and scalers at its Cedar Rapids, Iowa, plant, excluding thechief clerk, the assistant chief clerk, and divisional clerks.The Peti-tioner urges that the clerks it desires to exclude from the unit are super-visors.The Employer contends that the duties of the employees in thePetitioner's proposed unit give them access to confidential information,and therefore they should not be represented for purposes of collectivebargaining by the same labor organization that represents the Em-ployer's production and maintenance employeesIn the alternative,'The Petitioner and theEmployerare parties:to a contract covering the Employer'sproduction and maintenance; employees.This contract excludes.the,employe'es=involved Inthe instant case.102 NLRB No. 10.